                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 18-cv-1681-WJM
Criminal Case No. 16-cr-054-WJM-1

UNITED STATES OF AMERICA,

             Plaintiff,

vs.

1.    HEATHER CARR,

             Defendant.


 ORDER RESOLVING PENDING MOTIONS AND DENYING MOTION TO VACATE,
    SET ASIDE OR CORRECT SENTENCE PURSUANT TO 28 U.S.C. § 2255


      This matter is before the Court on the Motion to Vacate, Set Aside or Correct

Sentence Pursuant to 28 U.S.C. § 2255 (“Motion”) f iled pro se by Petitioner Heather

Carr (ECF No. 423), as well as Carr’s Motion for Leave to File a Reply Out of Time

(“Motion for Leave”; ECF No. 470), Motion to Amend 2255 Motion with Additional Claim

(“Motion to Amend”; ECF No. 452), and Renewed Motion for Appointment of Counsel

(ECF No. 469). For the reasons set forth below, these motions are denied.

                                   I. BACKGROUND

      On February 8, 2016, Carr and two co-defendants were charged with one count

of conspiracy to defraud the Government under 18 U.S.C. § 286; 12 counts of wire

fraud under 18 U.S.C. § 1343; 13 counts of mail fraud under 18 U.S.C. § 1341; and

three counts of aggravated identity theft under 18 U.S.C. § 1028A(a)(1) for submitting

false claims for federal student aid to the U.S. Department of Education in the names of
more than 150 inmates. (ECF No. 1.) According to the stipulated facts in Carr’s plea

agreement, the Department of Education disbursed $562,487.85 as a result of the false

claims. (ECF No. 94 at 11.) Federal public defender Mary Butterton was appointed as

Carr’s counsel.

       Carr, through counsel, filed a notice of disposition on November 10, 2016. (ECF

No. 83.) At a change-of-plea hearing on December 5, 2016, Carr pleaded guilty to the

conspiracy charge for her role in the scheme. (ECF No. 94.) At that hearing, Carr was

advised of the rights she waived by pleading guilty, including the right to a trial on the

charges against her. (ECF No. 432-1 at 14–15.) Carr agreed to waive those rights and

entered a guilty plea. (Id. at 14; ECF No. 94.) The plea agreement, which was signed

by Carr, her counsel, and the Government, contained an appellate waiver provision.

(ECF No. 94 at 2–3.) The Court ensured that Carr understood this provision and

agreed to the terms. (ECF No. 432-1 at 16–17.) Carr also confirmed that she

understood the consequences of her plea “including the maximum sentence that can be

imposed.” (Id. at 18–19.) She also stated that she was “absolutely” satisfied with the

representation of her counsel. (Id. at 21.)

       Among other things, the plea agreement required that Carr “testify fully and

truthfully at any proceeding in the District of Colorado or elsewhere as requested by the

government.” (ECF No. 94 at 4.) Carr initially agreed to testify at the trial of her co-

defendant Trammel Thomas. After the first day of Thomas’s trial, however, Carr

decided not to testify. Later, at Carr’s sentencing hearing, the Court observed that

“reneging on one’s promise is . . . a basis on which the sentence legitimately may be

augmented.” (ECF NO. 432-1 at 49.) Nonetheless, instead of withdrawing from the

                                              2
plea agreement and reinstating all charges against Carr, the Government left Carr’s

plea agreement intact and proceeded to dismiss all remaining counts in the indictment

at the sentencing hearing. (ECF No. 432-2 at 48.)

       The plea agreement also included an estimated total offense level of 23 and a

tentative criminal history category of I with a resulting guideline sentencing range from

46–57 months, although the parties noted that the top end of the range could be up to

115 months, depending on criminal history. (ECF No. 94 at 12.) In the document, Carr

agreed to serve a minimum sentence of 24 months. (Id. at 2.) The plea agreement

also noted that the maximum statutory penalty for a conviction under 18 U.S.C. § 286 is

up to 10 years imprisonment. (Id. at 7.)

       In advance of Carr’s sentencing, the Court’s Probation Office prepared a

Presentence Investigation Report (“PSIR”) which added two additional enhancements

to the plea agreement’s estimated offense level, for a recommended total offense level

of 27. (ECF No. 250 at 10.) Two levels were added because of the large number of

vulnerable victims. (ECF No. 432 at 5; ECF No. 423 at 18.) Carr’s counsel did not

object to this enhancement because there was “no reasonable argument against it.”

(ECF No. 423 at 18.) Two additional levels were added for Carr’s abuse of a position of

public or private trust or use of a special skill. Carr’s counsel objected to this addition at

the sentencing hearing, and the Court sustained that objection. (ECF No. 432-2 at 8.)

Thus, Carr’s total offense level of 25 and criminal history category of I yielded an

advisory guideline sentencing range of 57 to 71 months. (Id. at 10.) The Court rejected

Carr’s motion for a variant sentence. (Id. at 55.)

       At the sentencing hearing on January 4, 2018, the Court imposed a 57-month

                                              3
sentence with three years probation, the minimum term of incarceration under the

advisory guideline sentencing range. (Id. at 57.)

      Carr directly appealed to the Tenth Circuit, where the Government moved to

enforce the appeal waiver in her plea agreement. United States v. Carr, No. 18-1021

(10th Cir. Apr. 5, 2018). Carr conceded that her appeal waiver was enforceable, and

the Tenth Circuit granted the motion to enforce and terminated the matter. Id.

      Carr commenced this § 2255 proceeding on June 29, 2018. (ECF No. 423.)

Carr raises four claims: (1) ineffective assistance of counsel for permitting a sentence

greater than 24 months; (2) prosecutorial misconduct because the “prosecution

withheld information that [Carr] told them” and the “prosecutors lied in a sentencing

statement” about Carr’s involvement in a prior case; (3) the “prosecution knowingly and

maliciously lied in a sentencing statement” about Carr’s involvement in a 2011 arrest of

Thomas and witness Christine Duncan; and (4) Carr did not knowingly and voluntarily

enter into the plea agreement because she “would have never signed a deal with . . .

the possibility of a 57 month sentence.” (Id. at 4–6.) Carr asks to be resentenced to a

term of 24 months. (Id at 8.) At that time, Carr also filed a Motion to Appoint Counsel

(ECF No. 424), which the Court denied (ECF No. 427). On July 23, 2018, the

Government filed its response to Carr’s Motion.

      On October 22, 2018, Carr filed four separate documents: a belated reply in

support of the Motion (ECF No. 451), the Motion for Leave (ECF No. 470), the Motion

to Amend (ECF No. 452), and the Renewed Motion for Appointment of Counsel (ECF




                                            4
No. 469).1 Carr’s Motion to Amend claims that her total offense points were two points

higher than they should have been because certain loan amounts were improperly

included in the loss amount, and that her counsel was ineffective for failing to address

this supposed error. (ECF No. 462 at 1–3.) The Government responded that Carr’s

Motion for Leave and Motion to Amend were “unduly dilatory and futile.” (ECF No. 455

at 3.)

                                   II. LEGAL STANDARD

         Section 2255 of Title 28 of the United States Code applies to requests seeking to

vacate, set aside, or correct a federal sentence. A § 2255 petition “attacks the leg ality

of detention . . . and must be filed in the district that imposed the sentence.” Bradshaw

v. Story, 86 F.3d 164, 166 (10th Cir. 1996). “The purpose of section 2255 is to provide

a method of determining the validity of a judgment by the court which imposed the

sentence.” Id.

         Carr is proceeding pro se and entitled to liberal construction of her pleadings.

Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110

(10th Cir. 1991). In other words, if the Court can “reasonably read the pleadings to

state a valid claim on which [Carr] could prevail, it should do so despite [Carr’s] failure

to cite proper legal authority, [her] confusion of various legal theories, [her] poor syntax

and sentence construction, or [her] unfamiliarity with pleading requirements.” Hall, 935

F.2d at 1110. However, the requirement that the Court read Carr’s pleadings broadly



         1
        The Motion for Leave, Motion to Amend, and Renewed Motion for Appointment of
Counsel were initially docketed together at ECF No. 452. The Court subsequently docketed
them as individual motions, and will consider each separately. (ECF Nos. 452, 469 & 470.)

                                              5
does not relieve Carr of the burden of alleging sufficient facts on which a recognized

legal claim could be based. Id.

                                       III. ANALYSIS

A.     Motion for Leave to File a Late Response (ECF No. 470)

       Carr’s reply in support of her Motion was filed nine weeks late and accompanied

by a motion to file out of time. (ECF Nos. 451 & 470.) In support of her Motion for

Leave to file out of time, Carr contends that she was, until recently, unaware that she

could file a reply, and did not know whether there was a deadline for a reply. She adds

that she lacks counsel to advise her on procedures or deadlines. (ECF No. 470 at 1.)

In response, the Government argues that, even liberally construing pro se pleadings,

Carr fails to establish good cause for her nine-week delay in filing a reply.

       While pro se litigant filings are entitled to liberal construction, the Court does not

act as the pro se litigant’s advocate. Pursley v. Estep, 2006 WL 3097190, at *9 (D.

Colo. Oct. 31, 2006). “Pro se litigants are required to follow the same procedures as

other litigants.” Handy v. City of Sheridan, 636 F. App’x 728, 734 (10th Cir. 2016). The

District of Colorado Local Rules require that a moving party file a reply within 14 days of

the response. D.C.Colo.LCivR 7.1(d). The undersigned’s revised practice standards

direct parties to “clearly establish good cause for the requested extension.” WJM

Revised Practice Standard II.D.2.a.

       Carr filed her reply nine weeks late, and did not provide good cause for the

requested extension. The Motion for Leave is denied, and the Court will not consider

Carr’s reply docketed at ECF No. 451. However, in the interest of justice, the Court



                                              6
notes that even were it to consider Carr’s reply, the below analysis would not change

because Carr’s reply does not provide sufficient additional detail to support her claims.

B.     Section 2255 Motion to Vacate (ECF No. 423)

       Carr raises four separate claims as to why the Court should vacate her sentence,

which the Court will address in turn. The Court notes that Carr also separately raised a

fifth claim in her Motion to Amend, which the Court addresses below in Part III.C.

       1.     Ineffective Assistance of Counsel: Failure to Advise on Length of Potential
              Sentence (Claim 1)

       To support a claim of ineffective assistance of counsel, a petitioner must show

that (1) counsel’s performance fell below an objective standard of reasonableness; and

(2) such deficient performance prejudiced the petitioner. Strickland v. Washington, 466

U.S. 668, 687–88 (1984). W ith respect to the first prong of the Strickland test, a

petitioner must show that counsel’s representation fell below an objective standard of

reasonableness, such that she was not functioning as the counsel guaranteed by the

Sixth Amendment. Id. In applying this standard, there is a “strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance”,

and “[j]udicial scrutiny of counsel’s performance must be highly deferential.” Id. at 689.

       To satisfy the second prong of the Strickland test, a petitioner “must show that

the deficient performance prejudiced the defense.” Id. at 687. Even where particular

errors are shown, a petitioner “must show that they had an adverse effect on the

defense,” and not just “some conceivable effect.” Id. at 693. Thus, a petitioner “must

show that there is a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been entirely different.” Id. at 694.


                                            7
       Carr contends that her trial counsel was ineffective because counsel failed to

advise Carr that she could receive a sentence longer than 24 months under her plea

agreement.2 (ECF No. 423 at 4.) She also claims that counsel told her not to “read too

much into” her plea agreement and told Carr that the “guideline ranges don’t matter.”

(Id. at 4–5.)

       The Court has thoroughly reviewed the record in this matter, and finds that the

record, including the plea agreement and proceedings at Carr’s change of plea hearing,

conclusively rebuts Carr’s claim that her counsel inadequately advised her on the

potential sentence as a result of her guilty plea.

       Carr’s allegations rest, in part, on an e-mail from her counsel that Carr selectively

quotes. (ECF No. 423 at 11 (“Claim 1, E-mail 2”).) When counsel e-mailed the

proposed plea agreement to Carr on November 7, 2016, she advised Carr not to “read

too much into [it] until we fully go over it.” (Id. (emphasis added).) The full text of the e-

mail strongly suggests that counsel discussed the various aspects of the agreement

with Carr after she sent the e-mail. The Court has also reviewed the other documents

submitted by Carr; none suggests that her counsel ever stated that the plea agreement

precluded the possibility that the Court could impose a custodial sentence on Carr in

excess of 24 months. Rather, they indicate that Carr’s counsel planned to seek a



       2
          In her Reply, Carr also claims that counsel “refused to in any way prepare for trial and
would not research any of the information [Carr] gave her” about an individual “stealing my
identity” to submit her own federal student loan information. (ECF No. 451.) As discussed
above, the Court will not consider Carr’s late-filed reply for lack of good cause shown.
Moreover, since this argument was first raised in a Reply, the Court does not consider it.
Coleman v. B-G Maint. Mgmt. of Colo., Inc., 108 F.3d 1199, 1205 (10th Cir. 1997) (“Issues not
raised in the opening brief are deemed abandoned or waived.”).

                                                 8
downward variant sentence outside the guideline range and request a significant

downward variance to 24 months.

       Approximately a month later, Carr signed the plea agreement which explicitly

stated that the guideline sentencing range based on an estimated offense level of 23

and Criminal History Category I was 46 to 57 months, but could be up to 115 months

(ECF No. 94 at 13, 15.)

       In her Statement by Defendant in Advance of Plea of Guilty, Carr stated that she

had the opportunity to discuss the case and her guilty plea with counsel, and her

decision to plead guilty was made with the advise of counsel and full understanding of

her rights. (ECF No. 95 at 7, ¶ 24.) She acknowledged that “[n]o one has promised me

that I will receive . . . any other specific sentence desired by me because of my plea(s)

of guilty.” (Id. at 6, ¶ 23.)

       At the change-of-plea hearing, Carr’s counsel stated that the anticipated

guideline sentencing range would be 46 to 57 months, and repeatedly stated that Carr

had agreed to serve a minimum of 24 months. (ECF No. 432-1 at 7, 18–19.) The Court

confirmed that Carr understood that the Court may impose a sentence more or less

severe than the guideline range. (Id. at 19.) The Court also confirmed that counsel

discussed the plea agreement with Carr and answered Carr’s questions about the plea

agreement. (Id. at 8–9.) Finally, the Court confirmed that Carr voluntarily signed the

plea agreement. (Id. at 9.) The record thus demonstrates that Carr’s counsel advised

her that she would serve a minimum of 24 months, and quite possibly more. As such,

Carr has not shown that her counsel provided inaccurate or misleading information, or



                                            9
that her counsel’s conduct fell below the objective standard of reasonableness.

       Carr also fails to show prejudice resulting from any alleged ineffective assistance

of counsel. To show prejudice, Carr must demonstrate a reasonable probability that

she “would not have pleaded guilty and would have insisted on going to trial,” absent

counsel’s alleged errors. Hill v. Lockhart, 474 U.S. 52, 57 (1985); see also Lafler v.

Cooper, 566 U.S. 156, 163 (2012). Carr does not explain how her counsel’s alleged

misinformation regarding a 24-month sentence would have led her to go to trial, be

acquitted, or receive a less onerous sentence. See United States v. Pena, 566 F.

App’x 645, 650 (10th Cir. 2014). Had Carr insisted on going to trial, she would have

faced 28 additional felony counts and, if convicted, faced substantially more than 24

months in prison. See United States v. Noble, 350 F. App’x 305, 306 (10th Cir. 2009)

(finding no prejudice where petitioner would have faced a greater guideline range if he

went to trial and was convicted). Carr’s conclusory statement that she would have

“never signed the plea . . . unless it was 24 months” falls short of the necessary

showing of prejudice. Carr has failed to show that her counsel performed deficiently or

that she was prejudiced by any such deficient performance, as required by Strickland.

The Motion is thus denied as to this ground.

       2.     Prosecutorial Misconduct (Claims 2 & 3)

       Carr claims that the prosecutors engaged in misconduct by withholding

“information that [Carr] told them;” failing to document certain statements in a

memorandum of interview; and lying in a sentencing statement for her co-conspirator.

(ECF No. 324 at 5–6.) The first two alleged instances of misconduct relate to

information Carr told prosecutors about a witness who testified at her co-conspirator’s

                                            10
trial and who allegedly stole Carr’s identity and submitted one or more student loan

applications. Carr also alleges that a statement in her co-conspirator’s sentencing

statement (filed a week prior to Carr’s sentencing) contained misstatements about

Carr’s involvement in a prostitution case involving her co-conspirator and the witness,

and her alleged failure to testify in that case.

       “[A] § 2255 petition is not an appropriate vehicle to raise issues that should have

been raised on direct appeal.” United States v. Bolden, 472 F.3d 750, 751 (10th Cir.

2006). If a defendant fails to present an issue on direct appeal that could hav e been

raised, she is barred “from raising it in a § 2255 motion ‘unless [she] can show cause

excusing [her] procedural default and actual prejudice resulting from the errors . . . , or

can show that a fundamental miscarriage of justice will occur if [her] claim is not

addressed.” Id. at 751–52; see also United States v. Tisdale, 127 F. App’x 438, 440

(10th Cir. 2005).

       Claims of prosecutorial misconduct are routinely raised on direct appeal. United

States v. Velarde, 683 F. App’x 688 (10th Cir. 2017). Carr, however, failed to raise

claims of prosecutorial misconduct until her habeas petition, which is not an appropriate

vehicle to raise such issues. See Bolden, 472 F.3d at 751. Carr thus must show cause

and actual prejudice, or a fundamental of miscarriage of justice, to sustain her

prosecutorial misconduct claim. See id.

       Carr does not explain or address her failure to raise the misconduct claim on

direct appeal. Nor does Carr explain how failure to consider her claim would result in a

“fundamental miscarriage of justice.” Absent any such showing from Carr, the Court



                                              11
concludes that Carr procedurally defaulted on her prosecutorial misconduct claims.

        3.     Plea Agreement Was Not Knowing or Voluntary (Claim 4)

        Carr also claims that her guilty plea was “unlawfully induced or not made

voluntarily with the understanding the nature of the change or consequences of the

plea.” (ECF No. 423 at 6.) She claims that she “would have never signed a deal with

no promised number and the possibility of a 57 month sentence and 3 years probation.”

(Id.)

        A claim that a plea is not knowing or voluntary may be raised on direct appeal.

Tisdale, 127 F. App’x at 440. Once again, Carr did not raise this claim on direct appeal,

and therefore it is procedurally defaulted unless she can show cause and prejudice, or

a fundamental miscarriage of justice. Carr does not argue cause and prejudice.

Moreover, as discussed above, the record makes clear that the Court and Carr’s

counsel were clear on the potential range of sentences that the Court could impose as

a result of Carr’s guilty plea. The Court confirmed Carr’s understanding of her plea deal

and that Carr entered her plea knowingly and voluntarily. (ECF No. 432-1 at 19–21.)

Carr has failed to show cause and prejudice or a fundamental miscarriage of justice,

and thus this claim is procedurally defaulted.

C.      Motion to Amend (ECF No. 452)

        Carr also belatedly filed her Motion to Amend to include a fifth claim that attacks

the point calculation of her guideline range and her counsel’s ineffective assistance as

to the same. (ECF No. 452.) Specifically, Carr claims that certain individuals’ loans

were improperly included in the loss amount of $562,487.85; that the total loss amount

was actually less than $550,000; and that as a result on the im proper inclusions, her

                                             12
total offense level was two points higher than it should have been under the sentencing

guidelines. (ECF No. 452 at 1–2.) See U.S.S.G. § 2B1.1(b)(1).

       In a § 2255 proceeding, the Federal Rules of Civil Procedure apply to the extent

that they are not inconsistent with the Rules Governing Section 2255 Cases. See

Mayle v. Felix, 545 U.S. 644, 655 (2005). The Court thus applies Federal Rule of Civil

Procedure 15 to determine whether Carr may amend her petition. Rule 15(a) allows a

party to amend a pleading as a matter of course within 21 days of service or, “[i]n all

other cases, a party may amend its pleading only with the opposing party’s written

consent or the court’s leave.” The Rule charges the court to “freely give leave when

justice so requires.” Fed. R. Civ. P. 15(a)(2).

       The Court could strike the Motion for failure to comply with Federal Rule of Civil

Procedure 15(a). But doing so would be overly formalistic, when Carr could simply

move for leave to amend and state the reasons that she believes a belated amendment

is appropriate. Upon a motion for leave to amend a pleading, courts generally “freely

give leave when justice so requires.” Id. Leave may be denied if the amendment is

unduly delayed or futile. United States v. Burbage, 280 F. App’x 777, 782 (10th Cir.

2008). Instead of requiring an additional motion from Carr, the Court will simply

consider whether it would have granted leave to amend had Carr so moved.

       1.     Claim of Improper Calculation of Guideline Range is Procedurally
              Defaulted

       Carr’s claim that her advisory guideline range was improperly calculated is

barred by procedural default. A challenge to a sentence based on the miscalculation of

a guideline range may be brought on direct appeal. Rosales-Mireles v. United States,


                                            13
138 S. Ct 1897, 1905 (2018). Carr did not raise any objection to her sentence based

on a miscalculation of the guideline range on direct appeal.

          Moreover, Carr does not present any reasons to excuse her procedural default

or demonstrate actual prejudice resulting from the alleged error. Indeed, even had her

offense level been two points lower, her sentence still fell within the recalculated

guideline range. Nor has she shown that a “fundamental miscarriage of justice will

occur” if her claim is not addressed, because, as discussed below, the calculation was

not improper. Thus, amendment of her § 2255 Motion to include this claim would be

futile.

          2.     Ineffective Assistance of Counsel: Failure to Object to Loss Calculation

          Carr also alleges that her counsel was ineffective for failing to object to inclusion

of certain amounts in the loss calculation, resulting in a total offense level two points

higher than it should have been under the sentencing guidelines. (See ECF No. 452 at

1–2.) Ineffective assistance claims cannot be raised on direct appeal, and thus this

argument is appropriately brought in a § 2255 proceeding. Considering the merits, the

Court finds that Carr fails to show any error by trial counsel.

          Carr summarily contends that she raised the loss calculation issue with her

lawyer “several times” and that her lawyer “never did address this or attempt to fix this.”

(ECF No. 452 at 3.) However, she presents no evidence that she ever raised the issue

with her counsel. Moreover, Carr stipulated to the loss amount in her plea agreement

and did not then raise any factual or legal challenges to the calculation. In the plea

agreement, Carr stipulated to a loss of $562,487.85 “as a result of [Carr’s] and her co-

defendants’ false claims.” (ECF No. 94 at 11.) At the change of plea hearing, the Court

                                                14
asked Carr to review the stipulation of facts in her plea agreement, and Carr informed

the Court that she was “very comfortable” with the stipulated facts and had read them

“several” times. (ECF No. 432-1 at 10.) Carr agreed that the facts were true as written

and there was no inaccuracy she wished to correct. (Id. at 10–11.) In addition, she

agreed on the record that she “couldn’t do it alone” and had the lev el of

interdependence and cooperation necessary to conspire to commit the offense. (Id. at

13–14.)

       Carr fails to show that her counsel’s performance fell below an objective

standard of reasonableness for not objecting to the loss amount. “Counsel’s failure to

dispute the loss calculation . . . is not objectively unreasonable, however, when

[Petitioner] stipulated to these facts and sentencing enhancements in the plea

agreement and affirmed at the plea hearing that [she] understood and agreed to them.”

United States v. Snisky, 725 F. App’x 666, 671 (10th Cir. 2018).

       Moreover, the proper loss amount in a conspiracy includes all losses attributable

to the conspiracy where the individual plays a central role in the acts. See United

States v. Osborne, 332 F.3d 1307, 1311 (10th Cir. 2003). T hus, Carr’s counsel would

have had no meritorious basis to object to inclusion of the amounts that Carr now

disputes in the loss calculation.

       Because Carr has not shown that her counsel’s performance fell below an

objective standard of reasonableness, her ineffective assistance of counsel claim fails.

Amendment of her claim would therefore be futile and her Motion to Amend is denied.




                                            15
D.     Renewed Motion for Appointment of Counsel (ECF No. 469)

       Carr once again asks the Court to appoint counsel to represent her in her Motion

to vacate her sentence under § 2255. (ECF No. 469 at 1.) As part of her fifth claim for

relief, Carr contends that her prior counsel improperly advised her on the points in her

PSIR, and she asks for the opportunity to be advised properly. (Id.) The right to

appointed counsel extends to the first appeal as of right, but no further. However, the

Court has discretion to appoint counsel in proceedings pursuant to § 2255(g).

Appointment of counsel is governed by 18 U.S.C. § 3006A, which provides that

appointment of counsel for a financially eligible person seeking relief under § 2255 is

appropriate when the interest of justice so require. 18 U.S.C. § 3006A(a)(2)(B). If an

evidentiary hearing is necessary in a § 2255 proceeding, then appointment of counsel is

required. See Swazo v. Wyoming Dep’t of Corrections State Penitentiary Warden, 23

F.3d 332, 333 (10th Cir. 1994); see also Rule 8(c) of the Rules Governing Section 2255

Proceedings for the United States District Courts (“If an evidentiary hearing is

warranted, the judge must appoint an attorney to represent a moving party who

qualifies to have counsel appointed under 18 U.S.C. § 3006A ”).

       The Court has reviewed the briefing and determined that an evidentiary hearing

is not necessary. Thus, Carr is not entitled to representation on her Motion. See

Swazo, 23 F.3d at 333. Moreover, the Court is not persuaded that the interest of justice

requires the discretionary appointment of counsel in this case. As discussed above,

Carr’s prior counsel did not improperly advise her. The Court thus denies Carr’s

Renewed Motion for Appointment of Counsel.



                                            16
                                  IV. CONCLUSION

     For the reasons set forth above, the Court ORDERS as follows:

1.   Petitioner’s Renewed Motion for Appointment of Counsel (ECF No. 469) is

     DENIED;

2.   Petitioner’s Motion for Leave to File a Reply Out of Time (ECF No. 470) is

     DENIED;

3.   Petitioner’s Motion to Amend 2255 Motion with Additional Claim (ECF No. 452) is

     DENIED;

4.   Petitioner’s Court on the Motion to Vacate, Set Aside or Correct Sentence

     Pursuant to 28 U.S.C. § 2255(ECF No. 423) is DENIED;

5.   Petitioner’s claims are DISMISSED WITH PREJUDICE; and

6.   The Court has sua sponte considered whether a certificate of appealability is

     appropriate, and hereby ORDERS that no certificate of appealability will issue

     because Petitioner has not made a substantial showing that jurists of reason

     would find it debatable whether the Petition states a valid claim of the denial of a

     constitutional right.


     Dated this 28th day of May, 2019.

                                               BY THE COURT:



                                               __________________________
                                               William J. Martínez
                                               United States District Judge




                                          17
